PER CURIAM.
Affirmed. See State v. Green, 944 So.2d 208, 217-18 (Fla.2006) (expressly receding from its prior holding in Peart v. State, 756 So.2d 42 (Fla.2000) 1 and holding a defendant seeking to withdraw a plea due to the trial court’s failure to advise him of deportation consequences must file a motion under Florida Rule of Criminal Procedure *3908.850 within two years after the judgment and sentence become final and a “defendant filing outside the two-year limitation period must allege and prove that he or she could not have ascertained the immigration consequences of the plea with the exercise of due diligence within the two-year period”)

. In Peart, which is no longer good law in Florida, the court had held the limitations period, for motions claiming a violation of Florida Rule of Criminal Procedure 3.172(c)(8), begins to run when the defendant knew or should have known of the threat of deportation.